Judgment unanimously vacated, permission granted to appellant to withdraw his plea of guilty, and matter remitted to Monroe County Court for further proceedings in accordance with the following Memorandum: On arraignment defendant entered a plea of not guilty to a two count indictment, accusing him of the crimes of first degree robbery and second degree grand larceny. Thereafter, on November 3, 1966 the court accepted his plea of guilty of grand larceny second degree in full satisfaction of the indictment and set November 28,1966 as the date for sentence. On November 22, 1966 defendant appeared before the court with his assigned counsel and moved to withdraw his plea of guilty. He told the court: “I didn’t rob the man, I didn’t take any money from him but I did accept some of the money that was taken”. Under the circumstances the court’s denial of his motion to withdraw his plea was an abuse of discretion. (People v. Serrano 15 N Y 2d 304; People v. Klein 26 A D 2d 559.) Defendant should be rearraigned in Monroe County Court and given an opportnity to substitute a plea of not guilty for the plea upon which he was convicted. (Appeal from judgment of Monroe County Court convicting defendant of grand larceny, second *628degree.) Present — Bastow, J. P., Goldman, Henry, Del Vecehio and Marsh, JJ.